Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 1 of 24 PageID #: 10346




                     EXHIBIT G
Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 2 of 24 PageID #: 10347




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


   WONDERLAND SWITZERLAND AG,


             Plaintiff,                                   Civil Action No. 18-cv-1990-RGA
       v.
   EVENFLO COMPANY, INC.,
             Defendant.




                                  WONDERLAND’S EXHIBIT LIST

            Wonderland’s exhibits are listed in Wonderland’s Exhibit List attached hereto. Plaintiffs

  reserve the right to introduce at trial: exhibits identified, offered, or admitted into evidence by

  Defendant; any documents produced by third parties at trial pursuant to a subpoena; any

  documents or exhibits for impeachment and rebuttal purposes; any physical exhibits; and

  demonstrative aids. Plaintiffs further reserve the right to supplement this Exhibit List with any

  additional documents produced by Defendants or any third parties in connection with this case.

            To the extent any exhibit listed on Wonderland’s exhibit list is utilized the the deposition

  of any witness identified to testify by deposition designation, Wonderland reserves the right to

  add an appropriate designation as set forth in the witnesses deposition.

            Wonderland reserves the right to amend or supplement the identified exhibits as part of

  the meet and confer process leading up to trial, in response to Evenflo’s pretrial disclosures and

  objections, and in response to any pretrial rulings or orders from the Court. Wonderland also

  reserves the right to amend or supplement the identified exhibits to include rebuttal exhibits to

  exhibits listed by Evenflo.
Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 3 of 24 PageID #: 10348




          All exhibits are identified only and are subject to objections, if any, by an opposing party

  at the trial as to their relevancy, materiality, and other requirements for admissibility at trial. If

  other exhibits are to be offered, the necessity for which reasonably cannot now be anticipated,

  they will be submitted to opposing counsel at least 14 days prior to trial.




                                                     2
                       Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 4 of 24 PageID #: 10349


Exhibit   Beginning Bates   Ending Bates   Description                                                      Source   Evenflo Objections
No.       Number            Number
PL-1      EVE-000235        EVE-000273     LX/DLX Instruction Manual                                                 402 / 403 / 801
PL-2      EVE-000313        EVE-000355     Evenflo EveryStage Child Restraint System Owner's Manual dated            402 / 403 / 801
                                           October, 2018
PL-3      EVE-000914        EVE-000946     Single-Level Production Boms By Item dated April 11, 2019                 402 / 403 / 801
PL-4      EVE-001637        EVE-001674     Voccii EveryStage Online Focus Groups Result Summaries                    402 / 403 / 801
PL-5      EVE-001921        EVE-001922     Hazard/Quality Analysis Team Meeting Notes dated January 27,              402 / 403 / 801
                                           2014, August 15, 2016
PL-6      EVE-003111        EVE-003112     AD: Advanced Development Project Summary                                  402 / 403 / 801
PL-7      EVE-003113        EVE-003113     CDR: Concept Developmeny Phase Summary dated October 27,                  402 / 403 / 801
                                           2015
PL-8      EVE-003229        EVE-003239     Excel Spreadsheet Thunderbolt ARFORM15                                    402 / 403 / 801
PL-9      EVE-003259        EVE-003453     Excel Spreadsheets Thunderbolt Innovation & Marketing Product             402 / 403 / 801
                                           Brief V5 - V15
PL-10     EVE-003474        EVE-003508     Evenflo Marketing Product Brief dated February 2, 2016                    402 / 403 / 801
PL-11     EVE-003551        EVE-003551     Excel Spreadsheet Thunderbolt Mold Cost Comparison_082116                 402 / 403 / 801

PL-12     EVE-003577        EVE-003580     Thunderbolt Preliminary Financials                                        402 / 403 / 801
PL-13     EVE-003812        EVE-003820     Excel Spreadsheet Thunderbolt_BOM_AD Phase (09-10-15)                     402 / 403 / 801
PL-14     EVE-003861        EVE-003877     Excel Spreadsheet Thunderbolt_BOM_EP1(02-20-17)                           402 / 403 / 801
PL-15     EVE-003878        EVE-003892     Excel Spreadsheet Thunderbolt_BOM_EP1(03-08-17)                           402 / 403 / 801
PL-16     EVE-003917        EVE-003929     Thunderbolt-CDR Kickoff Presentation 10-26-15                             402 / 403 / 801
PL-17     EVE-003930        EVE-003944     Thunderbolt-CDR Kickoff Presentation 10-29-15                             402 / 403 / 801
PL-18     EVE-004135        EVE-004144     Goodbaby International Gate Release 4 Project Order                       402 / 403 / 801
PL-19     EVE-004145        EVE-004147     Hazard/Quality Analysis Team Meeting Notes dated January 27,              402 / 403 / 801
                                           2014, August 15, 2016, October 6, 2017
PL-20     EVE-004149        EVE-004152     3091 Lightningbolt - PROJECT SUMMARY version 1 & 2                        402 / 403 / 801
PL-21     EVE-004914        EVE-004928     Evenflo Lightningbolt Convertible Project, Advanced                       402 / 403 / 801
                                           Development Review dated February 9, 2017
PL-22     EVE-005001        EVE-005013     3091 Lightningbolt - PROJECT SUMMARY                                      402 / 403 / 801
PL-23     EVE-005027        EVE-005040     Lightning Bolt Innovation Marketing Product Brief- v6                     402 / 403 / 801
PL-24     EVE-005056        EVE-005071     Lightning Bolt Innovation Marketing Product Brief- v8                     402 / 403 / 801
PL-25     EVE-005100        EVE-005114     Lightning bolt PO Meeting 8-11-17                                         402 / 403 / 801
PL-26     EVE-005204        EVE-005225     Goodbaby International Lightningbolt Convertible Project dated            402 / 403 / 801
                                           February 23, 2017
PL-27     EVE-005226        EVE-005252     Goodbaby International Lightningbolt Convertible Project                  402 / 403 / 801
                                           Presentation dated February 23, 2017
PL-28     EVE-006004        EVE-006018     Lightningbolt-AD Phase Review 01-26-17_REV1                               402 / 403 / 801
PL-29     EVE-006386        EVE-006409     Product Development Presentation Template                                 402 / 403 / 801
PL-30     EVE-006957        EVE-006968     Lightning Bolt Gold Marketing Brief_1-9-18_v7                             402 / 403 / 801



                                                                                3
                       Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 5 of 24 PageID #: 10350


Exhibit   Beginning Bates   Ending Bates   Description                                                        Source   Evenflo Objections
No.       Number            Number
PL-31     EVE-006997        EVE-007008     Lightning Bolt Gold Marketing Brief_9-22-18_v6                              402 / 403 / 801
PL-32     EVE-007350        EVE-007351     Evenflo EveryStage 3 Seats All-in-One Car Seat Sheet                        402 / 403 / 801
PL-33     EVE-007387        EVE-007600     2019 - Sales Report as of 5.15.2019                                         402 / 403 / 801
PL-34     EVE-007523        EVE-007584     Sales Order by Item dated May 17, 2019                                      402 / 403 / 801
PL-35     EVE-008394        EVE-008414     U.S. Patent No. 7,837,275                                                   402 / 403 / 801
PL-36     EVE-010181        EVE-010441     EVE-010181-EVE-010441.                                                      402 / 403 / 801
PL-37     EVE-010545        EVE-010557     Thunderbolt-CDR Kickoff Presentation 10-26-15                               402 / 403 / 801
PL-38     EVE-012706        EVE-012725     Thunderbolt Innovation & Marketing Product Brief- V7                        402 / 403 / 801
PL-39     EVE-012746        EVE-012765     Thunderbolt Innovation & Marketing Product Brief- V9                        402 / 403 / 801
PL-40     EVE-012779        EVE-012794     Thunderbolt Innovation & Marketing Product Brief- V10                       402 / 403 / 801
PL-41     EVE-012795        EVE-012814     Thunderbolt Innovation & Marketing Product Brief- V11                       402 / 403 / 801
PL-42     EVE-012895        EVE-012929     Thunderbolt Innovation & Marketing Product Brief- V17                       402 / 403 / 801
PL-43     EVE-012930        EVE-012948     Thunderbolt Innovation & Marketing Product Brief- V5                        402 / 403 / 801
PL-44     EVE-012949        EVE-012968     Thunderbolt Innovation & Marketing Product Brief- V6                        402 / 403 / 801
PL-45     EVE-013031        EVE-013065     Thunderbolt Innovation & Marketing Product Brief- V18                       402 / 403 / 801
PL-46     EVE-013302        EVE-013315     Thunderbolt-AD Phase Review Presentation 10-25-15                           402 / 403 / 801
PL-47     EVE-013344        EVE-013351     Thunderbolt-CDR Phase Review Presentation 01-28-15                          402 / 403 / 801
PL-48     EVE-013353        EVE-013360     Thunderbolt-DDR Phase Review 09-04-16                                       402 / 403 / 801
PL-49     EVE-013577        EVE-013583     Evenflo Convertible Car Seat Qre FINAL TO FIELD                             402 / 403 / 801
PL-50     EVE-013758        EVE-013759     Li Jian Precision Mold Manufacture Tooling Quotation dated 2016-            402 / 403 / 801
                                           08-16
PL-51     EVE-013762        EVE-013772     Letter from B. Leung to P. Thornton re QUS-EVE-9437(3091-                   402 / 403 / 801
                                           Thunderbolt)
PL-52     EVE-013979        EVE-013994     Evenflo Capital Appropriation Request for EveryStage Gold                   402 / 403 / 801
PL-53     EVE-016037        EVE-016039     Lightning bolt & Banshee Communication Research Results_7-31-               402 / 403 / 801
                                           17_v2 (EVE-015959 - EVE-016135)
PL-54     EVE-016365        EVE-016403     Evenflo EverysStage Child Restrain System Owner's Manual                    402 / 403 / 801
PL-55     EVE-016443        EVE-016485     Evenflo Gold EveryStage Child Restrain System Owner's Manual                402 / 403 / 801

PL-56     EVE-016529        EVE-016567     Evenflo Everysatge Child Restrain System Owner's Manual                     402 / 403 / 801
PL-57     EVE-016646        EVE-016688     Evenflo Gold EveryStage Child Restrain System Owner's Manual                402 / 403 / 801

PL-58     EVE-016732        EVE-016774     Evenflo Gold EveryStage Child Restrain System Owner's Manual                402 / 403 / 801

PL-59     EVE-017055        EVE-017055     Goodbaby International Capital Appropriation Request                        402 / 403 / 801
PL-60     EVE-017060        EVE-017060     Excel Spreadsheet MB BRU                                                    402 / 403 / 801
PL-61     EVE-017080        EVE-017091     Evenflo Collection Meeting Presentation dated May 14, 2015                  402 / 403 / 801
PL-62     EVE-017092        EVE-017092     Excel Spreadsheet NOFILENAME007                                             402 / 403 / 801




                                                                                4
                     Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 6 of 24 PageID #: 10351


Exhibit Beginning Bates   Ending Bates   Description                                                       Source   Evenflo Objections
No.     Number            Number
PL-63   EVE-017100        EVE-017104     Email dated 2015-03-24 from W. Escala to S. Pennington et al re            402 / 403 / 801
                                         POS Summary - Wk 11
PL-64   EVE-017106        EVE-017106     Excel Spreadsheet MB WM 5.15                                               402 / 403 / 801
PL-65   EVE-017152        EVE-017153     Email dated 2015-09-20 from M. Robbins to J. Conaway re                    402 / 403 / 801
                                         Transition Plan for WMT
PL-66   EVE-017175        EVE-017175     Excel Spreadsheet MB BRU 7.15                                              402 / 403 / 801
PL-67   EVE-017176        EVE-017176     MB Notes BRU 7.2015                                                        106 / 402 / 403 / 801 / 901
PL-68   EVE-017180        EVE-017180     Excel Spreadsheet                                                          402 / 403 / 801
PL-69   EVE-017181        EVE-017181     Excel Spreadsheet                                                          402 / 403 / 801
PL-70   EVE-017186        EVE-017187     Email dated 2015-10-15 from J. Conaway to M. Moumoutjis et al              402 / 403 /801
                                         re Strategy Presentation
PL-71   EVE-017188        EVE-017216     Evenflo Car Seat Trends Strategy Presentation                              402 / 403 / 801
PL-72   EVE-017248        EVE-017248     Excel Spreadsheet MB WM 9.15                                               402 / 403 / 801
PL-73   EVE-017262        EVE-017288     Board Meeting_Car Seats                                                    402 / 403 / 801
PL-74   EVE-017297        EVE-017304     Evenflo Concord Collection Presentation                                    402 / 403 / 801
PL-75   EVE-017311        EVE-017316     BRU Changes WK 22 vs WK 36_11.19.15                                        402 / 403 / 801 / 901
PL-76   EVE-017318        EVE-017319     Email dated 2015-08-18 from S. Dubell to B. Gibson re Target               402 / 403 / 801
                                         Costs
PL-77   EVE-017333        EVE-017361     Evenflo Car Sear Trends Presentation                                       402 / 403 / 801
PL-78   EVE-017427        EVE-017428     Email dated 2015-12-17 from J. Conaway to M. Moutmoutjis re                402 / 403 / 801
                                         Transition Plan for WMT
PL-79   EVE-017466        EVE-017468     Email dated 2015-12-17 from M. Moutmoutjis to J. Conaway et al             402 / 403 / 801
                                         re Transition Plan for WMT
PL-80   EVE-017470        EVE-017499     Evenflo Product Development Meeting Car Seats Presentation                 402 / 403 / 801
PL-81   EVE-017501        EVE-017503     Email from 2017-09-29 from C. Lutz to S. Koenig et al re                   402 / 403 / 801
                                         Institutional PY
PL-82   EVE-017557        EVE-017563     PDR Notes 12-13-17                                                         402 / 403 / 801
PL-83   EVE-017622        EVE-017632     PDR Notes 10-11-17                                                         402 / 403 / 801
PL-84   EVE-017643        EVE-017649     PDR Meeting Notes dated August 23, 2017                                    402 / 403 / 801
PL-85   EVE-017650        EVE-017650     Excel Spreadsheet Car-Seat Resource Plan                                   402 / 403 / 801
PL-86   EVE-017652        EVE-017659     PDR Meeting Notes dated July 19, 2017                                      402 / 403 / 801
PL-87   EVE-017660        EVE-017660     Excel Spreadsheet 2017 PDR July Summary                                    402 / 403 / 801
PL-88   EVE-017669        EVE-017669     Excel Spreadsheet Target Wheeled Goods March 2017                          402 / 403 / 801
PL-89   EVE-017717        EVE-017718     Email dated 2016-10-11 from A. Roberts to E. Sofia et al re                402 / 403 / 801
                                         Thunderbolt
PL-90   EVE-017719        EVE-017719     Excel Spreadsheet Thunderbolt Key Characteristic_marketing                 402 / 403 / 801
PL-91   EVE-017722        EVE-017723     JBP Meeting RECAP (10-7-16)                                                402 / 403 / 801




                                                                              5
                      Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 7 of 24 PageID #: 10352


Exhibit Beginning Bates   Ending Bates   Description                                                         Source   Evenflo Objections
No.     Number            Number
PL-92   EVE-017818        EVE-017824     Email dated 2016-10-19 from J. Conaway to R. Graham re                       402 / 403 / 801
                                         Walmart Line Review Notes plus attachments CLR Meeting Recap
                                         Notes 10_16_2016
PL-93    EVE-018344       EVE-018344     Excel Spreadsheet Car-Seat Resource Plan                                     402 / 403 / 801
PL-94    EVE-018445       EVE-018449     CLR Meeting RECAP dated October 28, 2016                                     402 / 403 / 801
PL-95    EVE-018481       EVE-018486     Consumer Reports Rating Aug 2016 Infant car seat                             402 / 403 / 801 / 901
PL-96    EVE-018615       EVE-018619     WK 30: 2017 CLR Meeting RECAP dated October 28, 2016                         402 / 403 / 801
PL-97    EVE-018621       EVE-018622     Email dated 2016-10-09 from S. Pennington to G. Mansker et al re             402 / 403 / 801
                                         Target 2017.5 Line Review - Notes and POG next steps
PL-98    EVE-018646       EVE-018648     Email dated 2016-06-14 from R. Graham to D. Sander et al re                  402 / 403 / 801
                                         gracobaby Graco extend2Fit 3-in-1 Car Seat and more videos
PL-99    EVE-018658       EVE-018660     Email dated 2016-06-14 from B. Pleiman to R. Graham et al re                 402 / 403 / 801
                                         Graco Extend2Fit 3-in-1 Car Seat and more videos
PL-100   EVE-019005       EVE-019005     Email dated 2015-0116 from P. Przybylo to M. Pacharis et al re               402 / 403 / 801
                                         Benchmarking of Car Seats and Travel Systems
PL-101   EVE-019140       EVE-019146     LiteMax Brief 10-22-13 Brief                                                 402 / 403 / 801
PL-102   EVE-020002       EVE-020003     Email dated 2014-05-13 from S. Xia to T. Rung re Uppababy New                402 / 403 / 801
                                         infant seat development
PL-103   EVE-020004       EVE-020004     Excel spreadsheet UppaBaby Infant seat briefing 20140513                     402 / 403 / 801
PL-104   EVE-020650       EVE-020653     Email dated 2016-04-11 from B. Gross to B. Pleiman                           402 / 403 / 801
PL-105   EVE-020680       EVE-020682     Email dated 2018-04-25 from R. Marsilio to B. Pleiman et al re               402 / 403 / 801
                                         EveryStage rear facing spec limit
PL-106   EVE-020734       EVE-020735     Email from P. Przybylo to J. Conaway et al re June Product                   402 / 403 / 801
                                         Development Review Summary
PL-107   EVE-020738       EVE-020770     Product Lifecycle Review 6.23.15 Presentation                                402 / 403 / 801
PL-108   EVE-021227       EVE-021239     Evenflo Marketing Product Brief dated October 18, 2018                       402 / 403 / 801
PL-109   EVE-022212       EVE-022212     Email from J. Bullington to J. Wennerstorm et al re 4Ever                    402 / 403 / 801
                                         Extend2Fit Recline Mechanism
PL-110   EVE-022213       EVE-022222     4Ever Extend2Fit Recline Mechanism Presentation dated March 6,               402 / 403 / 801
                                         2019
PL-111   EVE-022568       EVE-022568     Email dated 2019-02-06 from T. Batalaris to K. Schaefler et al re            402 / 403 / 801
                                         Lab Priority Meeting
PL-112   EVE-022719       EVE-022719     Email dated 2019-01-25 from T. Batalaris to B. Armstrong re Lab              402 / 403 / 801
                                         Priority Meeting
PL-113   EVE-022734       EVE-022737     Email dated 2019-01-25 from S. Dourson to B. Adams re                        402 / 403 / 801
                                         Everystage Base Study - Update - PWR
PL-114   EVE-022810       EVE-022810     Evenflo Production Release EVPR19-0040                                       402 / 403 / 801
PL-115   EVE-023668       EVE-023669     Email dated 2018-11-15 from E. Dahle to D. Stroupe et al re                  402 / 403 / 801
                                         Everystage Sidewing



                                                                               6
                       Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 8 of 24 PageID #: 10353


Exhibit   Beginning Bates   Ending Bates   Description                                                          Source   Evenflo Objections
No.       Number            Number
PL-116    EVE-024475        EVE-024484     Evenflo Marketing Product Brief dated 9.26.18                                 402 / 403 / 801
PL-117    EVE-024838        EVE-024847     Evenflo Marketing Product Brief dated 9.26.18                                 402 / 403 / 801
PL-118    EVE-025974        EVE-025983     Evenflo Marketing Product Brief dated 3.22.19 Typhon Brief                    402 / 403 / 801
PL-119    EVE-028300        EVE-028302     Email dated 2018-09-09 from S. Tullis to B. Whitt et al re Discuss            402 / 403 / 801
                                           EC fro Everystage Canada
PL-120    EVE-029659        EVE-029666     Email dated 2018-05-24 from A. Chen Ning to S. James re GB car                402 / 403 / 801
                                           seat pad new SKU tracker 05112018
PL-121    EVE-029973        EVE-029976     ILYA S Body Pillow A 3124-2002 Sewing Instructions                            402 / 403 / 801
PL-122    EVE-029983        EVE-029986     Evenflo Head rest Sewing Instructions                                         402 / 403 / 801
PL-123    EVE-029987        EVE-029991     Evenflo Pad Sewing Instructions                                               402 / 403 / 801
PL-124    EVE-031206        EVE-031210     Evenflo Safety Council KIM Conference Meeting dated August 31,                402 / 403 / 801
                                           2017
PL-125    EVE-032803        EVE-032803     Email dated 2014-10-23 from B. Whitt to D. Sander re Testing                  402 / 403 / 801
PL-126    EVE-032827        EVE-032827     Email dated 2015-02-28 from B. Pleiman to A. Ball et al re The                402 / 403 / 801
                                           List
PL-127    EVE-032828        EVE-032828     Excel Spreadsheet BOM Status Update                                           402 / 403 / 801
PL-128    EVE-032959        EVE-032960     Email dated 2014-03-06 from B. Pleiman to T. Woellert et al re                402 / 403 / 801
                                           Turducken Car Seat Project (Weekly Meeting)
PL-129    EVE-033950        EVE-033953     Evenflo Safety Council Meeting Lifesavers Conference dated                    402 / 403 / 801
                                           March 15, 2015
PL-130    EVE-034197        EVE-034197     Email dated 2014-06-17 from D. Sander to A. Antil et al re Graco              402 / 403 / 801
                                           4ever teardown
PL-131    EVE-034198        EVE-034198     Email dated 2016-10-25 from B. Adams to D. Sander et al re                    402 / 403 / 801
                                           Griffin Peer Review - Adjustable Headrest
PL-132    EVE-034202        EVE-034202     Email dated 2017-03-10 from A. Ball to B. Pleiman et al re                    402 / 403 / 801
                                           Lightningbolt Harness storage brainstorming
PL-133    EVE-034224        EVE-034235     Lightning Bolt Innovation Marketing Product Brief                             402 / 403 / 801
PL-134    EVE-034623        EVE-034624     Email dated 2018-05-18 from P. Przybylo to A. Ball et al re                   402 / 403 / 801
                                           EveryStage Prototype Seat Decoder
PL-135    EVE-034642        EVE-034642     Email dated 2015-01-21 from A. Antil to M. Gray et al re                      402 / 403 / 801
                                           Innovation 2015 Kick-off
PL-136    EVE-034644        EVE-034664     Evenflo Global Innovation Update dated January 1, 2015                        402 / 403 / 801
PL-137    EVE-034896        EVE-034897     Email dated 2018-04-16 from A. Lee to B. Pleiman et al re PO                  402 / 403 / 801
                                           #639806 Additional Samples Needed for Production Pilot
PL-138    EVE-035413        EVE-035413     Email dated 2018-04-16 from B. Pleiman to A. Mueller re                       402 / 403 / 801
                                           Everystage
PL-139    EVE-035924        EVE-035928     KIM Safety Council Meeting dated August 11, 2016                              402 / 403 / 801
PL-140    EVE-036264        EVE-036264     Email dated 2018-05-09 from K. Powers to B. Pleiman re Email                  402 / 403 / 801
                                           Report MGA639945



                                                                                 7
                      Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 9 of 24 PageID #: 10354


Exhibit Beginning Bates   Ending Bates   Description                                                         Source   Evenflo Objections
No.     Number            Number
PL-141 EVE-036343         EVE-036346     Email dated 2018-02-06 from B. Pleiman to L. Cableck re 3091                 402 / 403 / 801
                                         Everystage Pads
PL-142   EVE-036351       EVE-036353     Email dated 2017-03-14 from A. Ball to J. Conaway re                         402 / 403 / 801
                                         Lightningbolt Harness Storage with attachments
PL-143   EVE-036351       EVE-036353     Email dated 2017-03-14 from A. Ball to J. Conaway re                         402 / 403 / 801 / DUP
                                         Lightningbolt Harness Storage
PL-144   EVE-036790       EVE-036794     Email dated 2019-06-24 from B. Murphy to P. Przybylo et al re                402 / 403 / 801
PL-145   EVE-038283       EVE-038284     Email dated 2014-06-18 from A. Deister to R. King & N. Hoffman               402 / 403 / 801
                                         cc'ing J. Conaway & A. Antil re GRACO PA announcement:
                                         CALL TO ACTION
PL-146   EVE-038751       EVE-038751     Email dated 2014-06-19 from A. Antil to A. Deister et al re Graco            402 / 403 / 801
                                         4ever intial assessment
PL-147   EVE-038752       EVE-038755     Graci 4ever Initial assessment                                               402 / 403 / 801
PL-148   EVE-039435       EVE-039435     Email dated 2014-06-10 from J. Rhinehart to J. Conaway et al re              402 / 403 / 801
                                         Graco new seats
PL-149   EVE-043834       EVE-043841     GB Symphony Ensemble Brief 5.29.15                                           402 / 403 / 801
PL-150   EVE-043845       EVE-043845     GB Marketing Product Brief 6.23.15                                           402 / 403 / 801
PL-151   EVE-044550       EVE-044563     Thunderbolt Innovation & Marketing Product Brief                             402 / 403 / 801
PL-152   EVE-045921       EVE-045922     Evenflo Safety Council Meeting, KIM Conference, Orlando,                     402 / 403 / 801
                                         8/13/15
PL-153   EVE-046196       EVE-046225     Product Development Meeting-CarSeats                                         402 / 403 / 801
PL-154   EVE-046652       EVE-046671     Evenflo Car Seat Price Sensitivity Focus Group Findings                      402 / 403 / 801
                                         Presentation dated May, 2019
PL-155   EVE-046677       EVE-046700     Evenflo Price Sensitivity Research, Quantitative Results                     402 / 403 / 801
                                         Presentation dated May 17, 2019
PL-156   EVE-046793       EVE-046793     Email dated 2019-06-07 from B. Jeffers to A. Mueller et al re                402 / 403 / 801
                                         Review MAS-19-0126 for approval: Everystage DLX Pad D
                                         Latitude and Reefs Car seat pad EC 20190041
PL-157   EVE-046794       EVE-046794     Asia Team MAS Sample Review Report dated June 5, 2019                        402 / 403 / 801
PL-158   EVE-046795       EVE-046795     Asia Team MAS Sample Review Report dated June 26, 2019                       402 / 403 / 801
PL-159   EVE-046796       EVE-046796     Asia Team MAS Sample Review Report dated June 5, 2019                        402 / 403 / 801
PL-160   EVE-046797       EVE-046797     Asia Team MAS Sample Review Report dated June 5, 2019                        402 / 403 / 801
PL-161   EVE-046798       EVE-046799     Master Aesthetic Sample Approval Certificate No. MAS-19-0126                 402 / 403 / 801

PL-162   EVE-047328       EVE-047337     Email dated 2019-05-16 from J. Byrd to J. Conaway                            402 / 403 / 801
PL-163   EVE-047535       EVE-047536     Email dated 2019-04-24 from J. McGuire to J. Conaway re VF                   402 / 403 / 801
PL-164   EVE-048618       EVE-048619     Email dated 2019-06-25 from B. Jeffers to B. Armstrong et al re              402 / 403 / 801
                                         Request for Approval: MAS-19-0129
PL-165   EVE-048620       EVE-048620     Asia Team MAS Sample Review Report dated June 19, 2019                       402 / 403 / 801



                                                                               8
                      Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 10 of 24 PageID #: 10355


Exhibit Beginning Bates   Ending Bates   Description                                                         Source   Evenflo Objections
No.     Number            Number
PL-166 EVE-049025         EVE-049090     Evenflo Everystage Follow-up Study Final report dated March 14,              402 / 403 / 801
                                         2018
PL-167   EVE-049091       EVE-049163     Voccii Evenflo EveryStage Concept Evaluation Final Report date               402 / 403 / 801
                                         November 30, 2017
PL-168   EVE-049521       EVE-049523     Email dated 2019-01-18 from A. Mueller to D. Chin et al re                   402 / 403 / 801
                                         EveryStage VAVE
PL-169   EVE-049524       EVE-049524     Everystage LX & DLX                                                          402 / 403 / 801
PL-170   EVE-049534       EVE-049534     Email dated 2019-02-04 from J. McGuire to P. Przybylo re                     402 / 403 / 801
                                         Everystage R44 assessment+ Evenflo CORE APAC new seat
                                         LC699
PL-171   EVE-049828       EVE-049866     Goodbaby International, Lightning Bolt Marketing Kick-off                    402 / 403 / 801
                                         Presenation dated June, 2017
PL-172   EVE-050189       EVE-050205     Email dated 2018-03-09 from C. Lutz to C. McHenry re                         402 / 403 / 801
                                         EveryStage Gold CAR# 18007
PL-173   EVE-050401       EVE-050409     Evenflo Munotaur Marketing Product Brief 9.26.18                             402 / 403 / 801
PL-174   EVE-051884       EVE-051886     Email dated 2018-10-29 from M. Gao to J. McGuire et al re                    402 / 403 / 801
                                         EveryStage current plan for China and APAC
PL-175   EVE-051887       EVE-051894     EveryStage Testing Phase #1 Results Summary                                  402 / 403 / 801
PL-176   EVE-052043       EVE-052045     Email dated 2018-11-12 from M. Moutmoutjis to J. Browman et al               402 / 403 / 801
                                         re EveryStage Analysis
PL-177   EVE-052563       EVE-052570     Evenflo Typhon Marketing Product Brief dated 10.03.2018                      402 / 403 / 801
PL-178   EVE-052859       EVE-052864     Evenflo Everystage Marketing Product Brief 10.25.2018                        402 / 403 / 801
PL-179   EVE-053377       EVE-053380     Email dated 2018-10-26 from J. Byrd to J. McGuire                            402 / 403 / 801
PL-180   EVE-054246       EVE-054247     Email dated 2019-06-20 from J. McGuire to J. Byrd re                         402 / 403 / 801
                                         190213_Project Charter Everystage CCC-consolidated JTM
PL-181   EVE-054311       EVE-054319     Email dated 2018-10-10 from M. Moutmoutjis to J. Bowman et al                402 / 403 / 801
                                         re Week 39 Sales Update & NPD Tracker
PL-182   EVE-054614       EVE-054614     Email dated 2018-10-03 from J. Glasener to J. Conaway re US &                402 / 403 / 801
                                         Canada OL - Litemax, Symphony, Litemax Base and Gold
                                         Everestage
PL-183   EVE-056680       EVE-056681     Email dated 2018-07-23 from S. James to J. Glasener et al re Gold            402 / 403 / 801
                                         EveryStage Canada NSIF's for approval
PL-184   EVE-056772       EVE-056779     Email dated 2018-07-19 from C. Lutz to J. Conaway et al re new               402 / 403 / 801
                                         car seat query
PL-185   EVE-056781       EVE-056788     Evenflo Typhon Marketing Product Brief dated 10.03.2018                      402 / 403 / 801
PL-186   EVE-056797       EVE-056803     Evenflo Nurture Marketing Product Brief dated 10.15.2018                     402 / 403 / 801
PL-187   EVE-057008       EVE-057011     Email dated 2018-08-02 from J. Conaway to C. Lutz et al re                   402 / 403 / 801
                                         Sensorsafe quote




                                                                               9
                      Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 11 of 24 PageID #: 10356


Exhibit Beginning Bates   Ending Bates   Description                                                        Source   Evenflo Objections
No.     Number            Number
PL-188 EVE-057166         EVE-057169     Email dated 2018-07-19 from J. Glasener to J. Conaway re APAC -             402 / 403 / 801
                                         Everystage Pricing
PL-189   EVE-057589       EVE-057591     Email dated 2018-07-30 from J. Conaway to K. Yinxia re Price for            402 / 403 / 801
                                         Every-stage carseat
PL-190   EVE-057803       EVE-057804     Email dated 2018-07-30 from J. McGuire to J. Conaway et al re               402 / 403 / 801
                                         Evenflo Hero Launches
PL-191   EVE-057861       EVE-057862     Email dated 2018-07-30 from J. Chamberlain to J. Reed et al re              402 / 403 / 801
                                         GO LIVE NOTIFICATION: Every Stage DLX + PivotXpand
PL-192   EVE-058622       EVE-058632     Car Seats Market Share Presentation                                         402 / 403 / 801
PL-193   EVE-059401       EVE-059402     Email dated 2017-12-15 from J. Conaway to C. Lutz et al re                  402 / 403 / 801
                                         EveryStage Retail Margin - Target
PL-194   EVE-059501       EVE-059503     Email dated 2017-12-15 from J. McGuire to J. Conaway et al re               402 / 403 / 801
                                         EveryStage Retail Margin - Target
PL-195   EVE-059579       EVE-059579     Excel spreadsheet New SKU Initiation Form                                   402 / 403 / 801
PL-196   EVE-059846       EVE-059848     Email dated 2018-01-11 from C. Lutz to M. Moutmoutjis et al re              402 / 403 / 801
                                         HK Target Meeting Recap and Business Award
PL-197   EVE-059882       EVE-059882     Excel spreadsheet New SKU Initiation Form Everystage DLX                    402 / 403 / 801
                                         Latitude
PL-198   EVE-060512       EVE-060519     Evenflo Pegasus Gold Marketing Product Brief                                402 / 403 / 801
PL-199   EVE-061678       EVE-061679     Email dated 2017-11-15 from D. Powers to J. Conaway et al re                402 / 403 / 801
                                         Graco aggressive Canada as well - 4 Ever Car Seat $150 off at
                                         BRU, Amazon & Walmart this week
PL-200   EVE-061987       EVE-061989     Email dated 2017-09-28 from J. Conaway to A. Roberts re RightFit            402 / 403 / 801
                                         Booster
PL-201   EVE-062238       EVE-062248     Lightning Bolt Gold Marketing Brief_9-22-18.                                402 / 403 / 801
PL-202   EVE-062993       EVE-062995     Email dated 2017-09-26 from J. McGuire to J. Conaway et al re               402 / 403 / 801
                                         RightFit Booster
PL-203   EVE-063058       EVE-063063     Evenflo 3-in-1 Booster Gold Marketing Product Brief                         402 / 403 / 801
PL-204   EVE-063740       EVE-063740     39292236_EveryStage_DLX_Crestland_Pallet Program TGT                        402 / 403 / 801
PL-205   EVE-064076       EVE-064079     Email dated 208-07-23 from J. Glasener to B. Dembski et al re               402 / 403 / 801
                                         Target AOB Update
PL-206   EVE-064213       EVE-064214     Email dated 2018-07-02 from C. Lutz to A. Roberts et al re CA OL            402 / 403 / 801
                                         EveryStage DLX
PL-207   EVE-064281       EVE-064281     Evenflo Gold SS Everystage Smart Onyx SKI Initiation Form                   402 / 403 / 801
PL-208   EVE-065015       EVE-065015     Email dated 2018-05-09 from J. Calabrese to M. Moutmoutjis re               402 / 403 / 801
                                         Everystage and Expand
PL-209   EVE-065340       EVE-065342     Email dated 2018-04-25 from. C. Lutz to J. McGuire et al re Buy             402 / 403 / 801
                                         Buy Baby - Everystage LX




                                                                              10
                      Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 12 of 24 PageID #: 10357


Exhibit Beginning Bates   Ending Bates   Description                                                           Source   Evenflo Objections
No.     Number            Number
PL-210 EVE-065478         EVE-065478     Email dated 2018-04-28 from D. Lawley to C. Lutz et al re                      402 / 403 / 801
                                         Everystage LX GAMMA Cost
PL-211   EVE-065513       EVE-065513     Email dated 2018-04-18 from J. McGuire to J. Conaway re Joie                   402 / 403 / 801

PL-212   EVE-065855       EVE-065856     Email dated 2018-04-19 from J. McGuire to J. Conaway et al re                  402 / 403 / 801
                                         everystage gold
PL-213   EVE-065871       EVE-065880     Goodbaby Project Charter & Gate Approval                                       402 / 403 / 801
PL-214   EVE-065963       EVE-065965     Email dated 2018-04-27 from C. Lutz to D. Lawley et al re Buy                  402 / 403 / 801
                                         Buy Buy - Everystage LX
PL-215   EVE-066030       EVE-066034     Email dated 2018-04-26 from J. McGuire to C. Lutz et al re Buy                 402 / 403 / 801
                                         Buy Baby - Everystage LX
PL-216   EVE-066306       EVE-066313     Email dated 2018-04-27 from J. Conaway to P. Przybylo et al re                 402 / 403 / 801
                                         new car seat query
PL-217   EVE-066584       EVE-066593     Goodbaby international Project Charter & Gate Approval dated                   402 / 403 / 801
                                         February 28, 2018
PL-218   EVE-068144       EVE-068146     Email dated 2018-02-23 from J. McGuire to J. Conaway re                        402 / 403 / 801
                                         NHTSA Ease of Use Ratings - Competition
PL-219   EVE-068272       EVE-068285     Evenflo Gold LiteMax Marketing Project Brief 3.5.18                            402 / 403 / 801
PL-220   EVE-068736       EVE-068773     Everystage Online Focus Groups - Result Summaries dated                        402 / 403 / 801
                                         February 13, 2018
PL-221   EVE-072921       EVE-072921     Email from A. Roberts to A Stepper et al dated 2017-10-03 re                   402 / 403 / 801
                                         Amber Stepper sent you a message in Skype for Business
PL-222   EVE-073611       EVE-073611     Email dated 2017-07-28 from A. Roberts to J. Chamberlain et al re              402 / 403 / 801
                                         Vocci Prelim Report for Yeti AIO Concept
PL-223   EVE-074049       EVE-074049     Email dated 2017-07-17 from A. Roberts to J. Conaway et al re                  402 / 403 / 801
                                         Car Seat PDR Slides 7-19-17
PL-224   EVE-074050       EVE-074059     Goodbaby International, Lightning bolt Headrest Mechanism                      402 / 403 / 801
                                         Presentation
PL-225   EVE-075295       EVE-075295     Email dated 2017-01-31 from J. Conaway to B. Pierre et al re 2/23 -            402 / 403 / 801
                                         2/24 PDR alignment conversation
PL-226   EVE-075296       EVE-075299     Evenflo Lightning Bolt All-in-One Presentation                                 402 / 403 / 801
PL-227   EVE-075975       EVE-076021     Car Seat Summit Presentation dated February, 2017                              402 / 403 / 801
PL-228   EVE-076061       EVE-076089     Goodbaby International Lightningbolt Convertible Project                       402 / 403 / 801
                                         Presentation dated February 15, 2017
PL-229   EVE-077198       EVE-077232     Goodbaby International JPMA Spring 2017 Show Overview dated                    402 / 403 / 801
                                         May 15, 2017
PL-230   EVE-077244       EVE-077255     Evenflo Lightning Bolt Marketing Product Brief                                 402 / 403 / 801
PL-231   EVE-077831       EVE-077842     Goodbaby Internationa Town Hall dated February 27, 2017                        402 / 403 / 801




                                                                               11
                      Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 13 of 24 PageID #: 10358


Exhibit Beginning Bates   Ending Bates   Description                                                           Source   Evenflo Objections
No.     Number            Number
PL-232 EVE-078370         EVE-078398     Evenflo Car Seat Rapid Read + Bullet Board Research Summary                    402 / 403 / 801
                                         Presentation dated April 25, 2017
PL-233   EVE-079452       EVE-079465     Evenflo Thunderbolt Convertible Project Advanced Development                   402 / 403 / 801
                                         Presentation Presentation dated October 26, 2015
PL-234   EVE-085243       EVE-085244     Email dated 2015-07-20 from E. Dahle to J. Conaway re Major Car                402 / 403 / 801
                                         Seat Innovations
PL-235   EVE-090058       EVE-090059     Email dated 2014-10-09 from B. Miller to S. Withers et al re POP               402 / 403 / 801
                                         Requirements
PL-236   EVE-097380       EVE-097382     Email dated 2014-11-25 from dagmar@jewkesbiomechanics.com                      402 / 403 / 801
                                         to E. Dahle re New car Seat Design

PL-237   EVE-099257       EVE-099258     Hazard/Quality Analysis Team Meeting Notes dated January 24,                   402 / 403 / 801
                                         2014
PL-238   EVE-101230       EVE-101230     Email dated 2019-06-07 from E. Dahle to A. James re 20190607                   402 / 403 / 801
                                         Wonderland - Test Query - 5.2.2019
PL-239   EVE-105079       EVE-105079     Email dated 2019-05-23 from A. James to E. Dahle                               402 / 403 / 801
PL-240   EVE-114651       EVE-114651     Email dated 2019-03-06 from S. Tullis to E. Dahle et al re 4Ever               402 / 403 / 801
                                         Extend2Fit Recline Mechanism
PL-241   EVE-118424       EVE-118424     Email dated 2017-01-20 from E. Dahle to P. Przybylo re Which                   402 / 403 / 801
                                         Seat is This?
PL-242   EVE-118671       EVE-118671     Email dated 2014-06-18 from D. Sander to A. Davis et al re Graco               402 / 403 / 801 / DUP
                                         4ever teardown
PL-243   EVE-118745       EVE-118745     Email dated 2018-06-20 from L. Stutterecker to P. Przybylo et al re            402 / 403 / 801
                                         GB123 2nd CAE phase review
PL-244   EVE-118831       EVE-118833     Email dated 2017-10-23 from D. Sander to A, Davis re GOLD Car                  402 / 403 / 801
                                         Seat Kick off mtg.
PL-245   EVE-118864       EVE-118867     Email dated 2017-11-28 from S. Dourson to T. Woellert et al re                 402 / 403 / 801
                                         Shell and Leg
PL-246   EVE-118925       EVE-118925     Email dated 2015-03-31 from A. Davis to B. Pleiman re New                      402 / 403 / 801
                                         Project - Thunder bolt
PL-247   EVE-118950       EVE-118965     Evenflo Marketing Product Brief dated February 19, 2016                        402 / 403 / 801
PL-248   EVE-119097       EVE-119097     Email dated 2014-06-18 from T. Woellert to D. Sander et al re                  402 / 403 / 801
                                         4ever assessment
PL-249   EVE-119265       EVE-119265     Excel spreadsheet Scope Document_AD_032815                                     402 / 403 / 801
PL-250   EVE-119450       EVE-119451     Email dated 2015-04-03 from B. Pleiman to L. James et al re New                402 / 403 / 801
                                         Project - Thinder bolt
PL-251   EVE-119703       EVE-119704     Evenflo Safety Council Thunderbolt Webinar dated December 16,                  402 / 403 / 801
                                         2015




                                                                               12
                      Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 14 of 24 PageID #: 10359


Exhibit Beginning Bates   Ending Bates   Description                                                         Source   Evenflo Objections
No.     Number            Number
PL-252 EVE-119705         EVE-119705     Email dated 2016-06-20 from J. Lyle to N. Kent re Message from               402 / 403 / 801
                                         MF-MIA-PLANTMANAGER
PL-253   EVE-123009       EVE-123009     Email dated 2016-08-01 from A. Roberts to T. Woellert re                     402 / 403 / 801
                                         Thunderbolt All-in-one
PL-254   EVE-126104       EVE-126105     Email dated 2018-06-14 from B. Pleiman to E. Dahle re Everystage             402 / 403 / 801
                                         Project
PL-255   EVE-126987       EVE-126987     Email dated 2017-11-27 from D. Chin to B. Pleiman re Lightning               402 / 403 / 801
                                         Bolt
PL-256   EVE-127417       EVE-127418     Email dated 2018-03-09 from T. Andolina to A. Ball et al re Every            402 / 403 / 801
                                         Stage Belt Guide Fixture
PL-257   EVE-128354       EVE-128355     Email dated 2017-12-22 from Z. Schoewe to S. Koenig re MA for                402 / 403 / 801
                                         HG
PL-258   EVE-128944       EVE-128951     Email dated 2018-01-23 from A. Mueller to A. Chen Ning re                    402 / 403 / 801
                                         EveryStage Pad
PL-259   EVE-129076       EVE-129077     Email dated 2015-04-03 from B. Pleiman to L. James et al re New              402 / 403 / 801
                                         Project - Thinder bolt
PL-260   EVE-129139       EVE-129139     Email dated 2017-02-27 from S. Ed to J. McGuire re Thunderbolt               402 / 403 / 801
                                         Naming
PL-261   EVE-131804       EVE-131804     Email dated 2016-03-28 from A. Roberts to B. Pleiman re                      402 / 403 / 801
                                         Extend2fit 3 in 1
PL-262   EVE-131885       EVE-121886     Email dated 2015-10-07 from B. Pleiman to A. Roberts re graco                402 / 403 / 801

PL-263   EVE-131953       EVE-131966     Email dated 2015-10-26 from B. Pleiman to A. Antil re                        402 / 403 / 801
                                         Thurderbolt AD Cost
PL-264   EVE-132026       EVE-132026     Email dated 2015-10-26 from B. Pleiman to A. Antil re                        402 / 403 / 801
                                         Thurderbolt AD Cost
PL-265   EVE-132530       EVE-132531     Email dated 2018-05-03 from G. Parr to S. Koenig et al re                    402 / 403 / 801
                                         Everystage 39212236 C-D On Order analysis
PL-266   EVE-133472       EVE-133481     Email dated 2017-05-19 from N. Kent to A. Precek et al re AIO -              402 / 403 / 801
                                         Storage Area
PL-267   EVE-136772       EVE-136781     Evenflo Yeti Marketing Brief                                                 402 / 403 / 801
PL-268   EVE-141806       EVE-141808     Email dated 2017-04-18 from P. Przybylo to A. Ball re AIO                    402 / 403 / 801
                                         specifications for package model
PL-269   EVE-145865       EVE-145865     Email dated 2018-08-27 from J. Douglas to P. Przybylo                        402 / 403 / 801
PL-270   EVE-146232       EVE-146234     Email dated 2018-07-26 from M. Kreis to M. Resch re Headrest                 402 / 403 / 801
                                         locking patent
PL-271   EVE-149345       EVE-149345     Email dated 2018-09-19 from P. Przybylo to J. McGuire et al re               402 / 403 / 801
                                         EveryStage plans for EMEA
PL-272   EVE-152957       EVE-152979     Evenflo Solace Infant Car Seat Concepts September 28, 2016                   402 / 403 / 801



                                                                              13
                      Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 15 of 24 PageID #: 10360


Exhibit Beginning Bates   Ending Bates   Description                                                          Source   Evenflo Objections
No.     Number            Number
PL-273 EVE-155060         EVE-155062     Email dated 2017-10-24 from D. Sander to E. Dahle et al re GOLD               402 / 403 / 801
                                         Car Seat Kick off mtg.
PL-274   EVE-160637       EVE-160639     Email dated 2017-02-20 from C. Gao to T. Jennings et al re                    402 / 403 / 801
                                         Dracula Project: 3 in 1 Booster Design Feedback
PL-275   EVE-166497       EVE-166506     Evenflo Typhon Marketing Product Brief 10.18.2018                             402 / 403 / 801
PL-276   EVE-172784       EVE-172785     Email from A. Antil to T. Woellert dated 2014-06-17 re GRACO                  402 / 403 / 801
                                         PA announcement CALL TO ACTION
PL-277   EVE-181894       EVE-181896     Email dated 2018-05-31 from T. Woellert to R. Marsilio re                     402 / 403 / 801
                                         Assessment with attachment Call notes
PL-278   EVE-184413       EVE-184415     Evenflo Yeti Marketing Product Brief                                          402 / 403 / 801
PL-279   EVE-184451       EVE-184461     Evenflo Yeti Marketing Product Brief 6.29.16                                  402 / 403 / 801
PL-280   EVE-184463       EVE-184473     Evenflo Yeti Marketing Product Brief 6.29.16                                  402 / 403 / 801
PL-281   EVE-184819       EVE-184831     Thunderbolt-CDR Kickoff Presentation Draft 10-26-15                           402 / 403 / 801
PL-282   EVE-191937       EVE-191937     Excel Spreadsheet Forecast-Actual 2020 US Everystage                          402 / 403 / 801
PL-283   EVE-191938       EVE-191938     Excel Spreadsheet Forecast-Actual 2019 US Everystage                          402 / 403 / 801
PL-284                                   Excel Spreadsheet Evenflo Sales of Everystage 1.1.2018 - 2.29-                402 / 403 / 801
         EVE-191939       EVE-191939     2020
PL-285   EVE-191940       EVE-191940     Excel Spreadsheet Evenflo EFCD 2019 Financial Statements                      402 / 403 / 801
PL-286   EVE-192498       EVE-192504     Capital Appropriation Requests                                                402 / 403 / 801
PL-287   EVE-192505       EVE-192646     Evenflo Excel Spreadsheets                                                    402 / 403 / 801
PL-288   EVE-192600       EVE-192600     Excel Spreadsheet Capital Approrpriation Request                              402 / 403 / 801
PL-289   EVE-192797       EVE-192801     Evenflo Excel Spreadsheets                                                    402 / 403 / 801
PL-290   EVE-193064       EVE-193064     Excel Spreadsheet Sensorsafe Reports                                          402 / 403 / 801
PL-291   EVE-193094       EVE-193094     Excel Spreadsheet Symphony quantity, gross sales, standart cost of            402 / 403 / 801
                                         sales, standard margin 6/1/2018 - 2/29/2020
PL-292   GRACO_0000001 GRACO_0000421     GRACO_0000001 to GRACO_0000421                                                402 / 403 / 801
PL-293   GRACO_0000002 GRACO_0000006     Breakdown of Graco and Baby Jogger's market share for fiscal                  402 / 403 / 801
                                         years '17, '18, and '19
PL-294   GRACO_0000017 GRACO_0000021     Graco Extend2Fit All in One on Product Artwork/Packaging                      402 / 403 / 801
                                         (GRACO_0000017).
PL-295   GRACO_0000028 GRACO_0000032     On Product Artwork 10 Position Adjust Harness + Headrest,                     402 / 403 / 801
                                         Headrest Pad Print - NWL00496107A
PL-296   GRACO_0000033 GRACO_0000036     Graco Smart Seat on Product Artwork/Packaging dated March 20,                 402 / 403 / 801
                                         2020
PL-297   GRACO_0000042 GRACO_0000042     Graco Smart Seat Brochure (GRACO_0000042).                                    402 / 403 / 801
PL-298   GRACO_0000047 GRACO_0000049     Graco Grows4Me On Product Artwork/Packaging                                   402 / 403 / 801
                                         (GRACO_0000047).
PL-299   GRACO_0000052 GRACO_0000054     Graco Nautilus True Shield on Product Artwork/Packaging                       402 / 403 / 801
PL-300   GRACO_0000083 GRACO_0000098     Graco Nautilus SnugLock on Product Artwork/Packaging                          402 / 403 / 801



                                                                               14
                     Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 16 of 24 PageID #: 10361


Exhibit   Beginning Bates   Ending Bates    Description                                                          Source                  Evenflo Objections
No.       Number            Number
PL-301    GRACO_0000113     GRACO_0000118   Graco TrioGrow On Product Artwork/Packaging                                                  402 / 403 / 801
PL-302    GRACO_0000166     GRACO_0000169   On Product Artwork 10 Position Adjust Harness + Headrest,                                    402 / 403 / 801
                                            Headrest Pad Print - PD279428A
PL-303    GRACO_0000182 GRACO_0000186       On Product Artwork 10 Position Adjust Harness + Headrest,                                    402 / 403 / 801
                                            Headrest Pad Print - PD279428A
PL-304    GRACO_0000188 GRACO_0000192       Graco 4Ever DLX Platinum on Product Artwork/Packaging                                        402 / 403 / 801
                                            (GRACO_0000188).
PL-305    GRACO_0000233 GRACO_0000238       Graco SlimFit Platinum on Product Artwork/Packaging                                          402 / 403 / 801
                                            (GRACO_0000233).
PL-306    GRACO_0000278     GRACO_0000279   Graco Mileston 3-in-1 Car Seat                                                               402 / 403 / 801
PL-307    GRACO_0000280     GRACO_0000281   Graco SlimFit Features Sheet (GRACO_0000280).                                                402 / 403 / 801
PL-308    GRACO_0000284     GRACO_0000285   Graco 4Ever Extend2Fit Features Sheet (GRACO_0000284).                                       402 / 403 / 801
PL-309    GRACO_0000288     GRACO_0000288   Graco Nautilus SnugLock LX Features Sheet (GRACO_0000288).                                   402 / 403 / 801

PL-310    GRACO_0000296 GRACO_0000296       Graco 4Ever DLX Platinum Features Sheet                                                      402 / 403 / 801
PL-311    GRACO_0000297 GRACO_0000300       Graco TrioGrow SnugLock Features Sheet (GRACO_0000297).                                      402 / 403 / 801

PL-312    GRACO_0000315 GRACO_0000315       Graco Nautilus SnugLock DLX Features Sheet                                                   402 / 403 / 801
                                            (GRACO_0000315).
PL-313    GRACO_0000358 GRACO_0000421       Wonderland/Graci Business Updated - Beno Visit to Taipei                                     402 / 403 / 801
                                            Presentation dated December 4, 2018
PL-314    N/A               N/A             Plaintiff's Notice of Deposition of Defendant Evenflo Pursuant to    Dahle 30(b)(6) Ex. 23   402 / 403 / 801 / NE
                                            Fed. R. Civ. P. 30(b)(6)
PL-315    N/A               N/A             Defendant Evenflo Company, Inc's Objections and Third                Dahle 30(b)(6) Ex. 24   402 / 403 / 801
                                            Supplemental Responses to Plaintiff's First Set of Interrogatories
                                            and Request for Production of Documents
PL-316    N/A               N/A             Enlarged picture from Hazard/Quality Analysis Team Meeting           Dahle 30(b)(6) Ex. 38   402 / 403 / 801
                                            Notes dated January 27, 2014, August 15, 2016 (EVE-001921)
PL-317    N/A               N/A             Email from John Mueller to Benjamin Schlesinger and Stephen          Dahle 30(b)(6) Ex. 40   402 / 403 / 801
                                            Kabakoff dated March 5, 2020
PL-318    N/A               N/A             Defendant Evenflo Company, Inc.'s Objections and Fourth              Dahle 30(b)(6) Ex. 76   402 / 403 / 801
                                            Supplemental Responses to Plaintiff's First Set of Interrogatories
                                            and Request for Production of Documents

PL-319    N/A               N/A             Defendant Evenflo Company, Inc.'s Objections and Responses to        Dahle 30(b)(6) Ex. 78   402 / 403 / 801
                                            Plaintiff's First Set of Interrogatories (Nos. 1-18)




                                                                                   15
                     Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 17 of 24 PageID #: 10362


Exhibit Beginning Bates   Ending Bates   Description                                                          Source                  Evenflo Objections
No.     Number            Number
PL-320 N/A                N/A            Defendant Evenflo Company, Inc.'s Objections and Second              Dahle 30(b)(6) Ex. 80   402 / 403 / 801
                                         Supplemental Responses to Plaintiff's First Set of Interrogatories
                                         and Request for Production of Documents (Nos. 1-42)

PL-321   N/A              N/A            Defendant Evenflo Company, Inc.'s Objections and First               Dahle 30(b)(6) Ex. 94   402 / 403 / 801
                                         Supplemental Responses to Plaintiff's First Set of Interrogatories
                                         (Nos. 1-18)

PL-322   N/A              N/A            ProPublica, Evenflo, Maker of the "Big Kid" Booster Seat, Put     Dahle Ex. 1                402 / 403 / 801
                                         Profits Over Child Safety Article by D. Porat & P. Callahan dated
                                         February 23, 2020
PL-323   N/A              N/A            EveryStage car seat                                               Myers Depo Ex. 1           402 / 403
PL-324   N/A              N/A            Milestone car seat                                                Myers Depo Ex. 4           402 / 403
PL-325   N/A              N/A            EveryStage car seat                                               Myers Depo Ex. 6           403 / 403
PL-326   N/A              N/A            Second Amended Complaint, Wonderland Switzerland AG v.            Myers opening              402 / 403 / 801 / NE
                                         Evenflo Co., Inc., No. 1-18-cv-01990 (D. Del. September 30,
                                         2019).
PL-327   N/A              N/A            Wonderland’s Infringement Contentions, May 24, 2019.              Myers opening              402 / 403 / 801 / NE
PL-328   N/A              N/A            Wonderland’s Supplemental Infringement Contentions, Feb. 21,      Myers opening              402 / 403 / 801 / NE
                                         2020.
PL-329   N/A              N/A            Evenflo Triumph Car Seat Webpage (https://www.evenflo.com/car- Myers opening Ex. 10          402 / 403 / 801
                                         seats/triumph/us_triumph.html?dwvar_us__triumph_fashion=3821
                                         1712&cgid=car-seat-convertible#start=6).

PL-330   N/A              N/A            Triumph User Guide                                                   Myers opening Ex. 11    402 / 403 / 801
                                         (https://www.evenflo.com/on/demandware.static/-/Sites-evenflo-
                                         Library/default/dw2c7a0d91/instruction-manuals/car-
                                         seats/convertible/25706664-Triumph-EN.pdf).
PL-331   N/A              N/A            Evenflo Triumph LX Convertible Car Seat Product Knowledge SD         Myers opening Ex. 12    402 / 403 / 801
                                         Video (https://youtu.be/W5NekWlzLO0).
PL-332   N/A              N/A            Evenflo Symphony Car Seat Webpage                                    Myers opening Ex. 13    402 / 403 / 801
                                         (https://www.evenflo.com/carseats/us_symphony.html?cgid=car-
                                         seat-convertible#start=3).
PL-333   N/A              N/A            Symphony User Guide                                                  Myers opening Ex. 14    402 / 403 / 801
                                         (https://www.evenflo.com/on/demandware.static/-/Sites-evenflo-
                                         Library/default/dwbbcac147/instruction-manuals/car-
                                         seats/convertible/25701026-Symphony-EN.pdf).
PL-334   N/A              N/A            Evenflo Symphony DLX All-In-One Car Seat Video                       Myers opening Ex. 15    402 / 403 / 801
                                         (https://youtu.be/ntVITJb7uZU).



                                                                                16
                     Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 18 of 24 PageID #: 10363


Exhibit Beginning Bates   Ending Bates   Description                                                       Source                   Evenflo Objections
No.     Number            Number
PL-335 N/A                N/A            Baby Jogger City View Webpage (https://www.babyjogger.com/en- Myers opening Ex. 20         402 / 403 / 801
                                         US/city-view).
PL-336   N/A              N/A            Defendant Evenflo Company, Inc.’s Objections and Fifth              Myers opening Ex. 36   402 / 403 / 801
                                         Supplemental Responses to Plaintiff’s First Set of Interrogatories,
                                         Wonderland Switzerland AG v. Evenflo Co., Inc., No. 1-18-cv-
                                         01990 (D. Del. February 14, 2020).
PL-337   N/A              N/A            Claim Construction Opinion, Wonderland Switzerland AG v.            Myers opening Ex. 4    NE
                                         Evenflo Co., Inc., No. 1-18-cv-01990 (D. Del. Jan. 23, 2020).
PL-338   N/A              N/A            Graco Milestone Annotated Product Images.                           Myers opening Ex. 41   402 / 403 / 801
PL-339   N/A              N/A            Baby Jogger City View Annotated Product Images.                     Myers opening Ex. 42   402 / 403 / 801
PL-340   N/A              N/A            Graco 4Ever Annotated Product Images.                               Myers opening Ex. 43   402 / 403 / 801
PL-341   N/A              N/A            Graco 4Ever Extend2Fit Annotated Product Images.                    Myers opening Ex. 44   402 / 403 / 801
PL-342   N/A              N/A            Graco Extend2Fit All in One Annotated Product Images.               Myers opening Ex. 45   402 / 403 / 801
PL-343   N/A              N/A            Graco Grows4Me Annotated Product Images.                            Myers opening Ex. 46   402 / 403 / 801
PL-344   N/A              N/A            Graco Nautilus SnugLock Annotated Product Images.                   Myers opening Ex. 47   402 / 403 / 801
PL-345   N/A              N/A            Graco Nautilus True Shield Annotated Product Images.                Myers opening Ex. 48   402 / 403 / 801
PL-346   N/A              N/A            Graco SlimFit Annotated Product Images.                             Myers opening Ex. 49   402 / 403 / 801
PL-347   N/A              N/A            Claim Construction Order, Wonderland Switzerland AG v. Evenflo Myers opening Ex. 5         NE
                                         Co., Inc., No. 1-18-cv-01990 (D. Del. Feb. 5, 2020).
PL-348   N/A              N/A            Graco Smart Seat Annotated Product Images.                          Myers opening Ex. 50   402 / 403 / 801
PL-349   N/A              N/A            Graco TrioGrow Annotated Product Images.                            Myers opening Ex. 51   402 / 403 / 801
PL-350   N/A              N/A            Evenflo EveryStage Car Seat Webpage                                 Myers opening Ex. 6    402 / 403 / 801
                                         (https://www.evenflo.com/carseats/39212236.html?cgid=car-seat).

PL-351   N/A              N/A            Evenflo EveryStage Annotated Product Images.                    Myers opening Ex. 71       402 / 403 / 801
PL-352   N/A              N/A            Evenflo EveryStage Website (https://www.evenflo.com/car-        Myers opening Ex. 73       402 / 403 / 801
                                         seats/39212236.html).
PL-353   N/A              N/A            Albee Baby Smart Seat Listing (https://www.albeebaby.com/graco- Myers opening Ex. 74       402 / 403 / 801
                                         smart-seat-all-in-one-carseat-rosin.html).

PL-354   N/A              N/A            Graco 4Ever Listing (https://www.gracobaby.com/en-                Myers opening Ex. 75     402 / 403 / 801
                                         US/2074607).
PL-355   N/A              N/A            Evenflo SensorSafe Website                                        Myers opening Ex. 76     402 / 403 / 801
                                         (https://www.evenflo.com/sensorsafe/sensorsafe.html).
PL-356   N/A              N/A            Campbell Report Exhibit A.                                        Myers rebuttal           402 / 403 / 801
PL-357   N/A              N/A            Campbell Report Exhibit B.                                        Myers rebuttal           402 / 403 / 801
PL-358   N/A              N/A            Campbell Report Exhibit C1.                                       Myers rebuttal           402 / 403 / 801
PL-359   N/A              N/A            Campbell Report Exhibit C2.                                       Myers rebuttal           402 / 403 / 801
PL-360   N/A              N/A            Campbell Report Exhibit C3.                                       Myers rebuttal           402 / 403 / 801



                                                                              17
                      Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 19 of 24 PageID #: 10364


Exhibit   Beginning Bates   Ending Bates   Description                                                          Source                         Evenflo Objections
No.       Number            Number
PL-361    N/A               N/A            Campbell Report Exhibit C4.                                            Myers rebuttal               402 / 403 / 801
PL-362    N/A               N/A            Campbell Report Exhibit D.                                             Myers rebuttal               402 / 403 / 801
PL-363    N/A               N/A            Campbell Report Exhibit E.                                             Myers rebuttal               402 / 403 / 801
PL-364    N/A               N/A            Campbell Report Exhibit F.                                             Myers rebuttal               402 / 403 / 801
PL-365    N/A               N/A            Campbell Report Exhibit G.                                             Myers rebuttal               402 / 403 / 801
PL-366    N/A               N/A            Campbell Report Exhibit H.                                             Myers rebuttal               402 / 403 / 801
PL-367    N/A               N/A            Campbell Report Exhibit I.                                             Myers rebuttal               402 / 403 / 801
PL-368    N/A               N/A            Evenflo Triumph 359 Car Seat (provided in outside office).             Myers rebuttal               402 / 403
PL-369    N/A               N/A            Evenflo Triumph 359 Car Seat (provided to me).                         Myers rebuttal               402 / 403
PL-370    N/A               N/A            IMMI SafeGuard Car Seat, manufactured April 8, 2008 (provided Myers rebuttal                        402 / 403
                                           in outside office).
PL-371    N/A               N/A            IMMI SafeGuard Car Seat, manufactured June 6, 2006 (provided Myers rebuttal                         402 / 403
                                           to me).
PL-372    N/A               N/A            U.S. Publication No. 2009/0127902                                      Myers rebuttal               402 / 403 / 801
PL-373    N/A               N/A            U.S. Patent Application No. 60/874,392                                 Myers rebuttal Ex. 78        402 / 403 / 801
PL-374    N/A               N/A            U.S. Patent Application No. 61/191,607                                 Myers rebuttal Ex. 79        402 / 403 / 801
PL-375    N/A               N/A            ’294 Patent, Response to Final Office Action (August 3, 2011)          Myers rebuttal Ex. 80        402 / 403 / 801
PL-376    N/A               N/A            Graco Signature Smart Seat All-In-One Preview, CarSeatBlog.com Myers rebuttal Ex. 81                402 / 403 / 801
                                           (November 4, 2010), available at
                                           https://carseatblog.com/7984/graco-signature-smart-seat-all-in-one-
                                           preview/
PL-377    N/A               N/A            Graco 4Ever Review, Car Seats for the Littles (June 30, 2013),         Myers rebuttal Ex. 82        402 / 403 / 801
                                           available at https://csftl.org/graco-4ever-all-in-one-car-seat-review/

PL-378    N/A               N/A            Graco 4Ever All-in-One Car Seat Review 2019, Best Car Seat Hub       Myers rebuttal Ex. 83          402 / 403 / 801
                                           (August 11, 2019), available at
                                           http://bestcarseathub.com/review/graco-4ever-all-in-one
PL-379    N/A               N/A            U.S. Patent Application Publication 2019/0176662                     Pleiman Ex. 24; Davis Ex. 17   402 / 403 / 801
PL-380    N/A               N/A            EPO Minutes of Oral Proceedings re Patent EP-B-2,163,423             Dahle Depo. Ex. 3              402 / 403 / 801
PL-381    N/A               N/A            Evenflo New SKU Initiation Form Number 39212236D                     Roberts Ex. 3                  402 / 403 / 801
PL-382    N/A               N/A            Evenflo New SKU Initiation Form Number 39292236                      Roberts Ex. 4                  402 / 403 / 801
PL-383    N/A               N/A            Evenflo New SKU Initiation Form Number 39212242                      Roberts Ex. 5                  402 / 403 / 801
PL-384    N/A               N/A            Evenflo New SKU Initiation Form Number 39212310                      Roberts Ex. 6                  402 / 403 / 801
PL-385    N/A               N/A            Evenflo New SKU Initiation Form Number 39212234                      Roberts Ex. 7                  402 / 403 / 801
PL-386    N/A               N/A            Expert Report of W. Todd Schoettelkotte Relating To                  Schoettelkotte Depo Ex. 1      402 / 403 / 801
                                           Wonderland's Damages and Irreparable Harm
PL-387    N/A               N/A            Reply Expert Report of W. Todd Schoettelkotte, Relating to           Schoettelkotte Depo Ex. 3      402 / 403 / 801
                                           Wonderland's Damages and Irreparable




                                                                                  18
                     Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 20 of 24 PageID #: 10365


Exhibit Beginning Bates   Ending Bates   Description                                                          Source                           Evenflo Objections
No.     Number            Number
PL-388 N/A                N/A            https://www.evenflo.com/on/demandware.static/-/Sites-evenflo-        Schoettelkotte opening & reply   402 / 403 / 801 / 901
                                         Library/default/dwf416550e/Instruction%20Manuals/25701482%2
                                         0-%20Inst%20EveryStage%20Gold%20En.pdf
PL-389   N/A              N/A            https://www.evenflo.com/support/faq.html                             Schoettelkotte opening & reply   402 / 403 / 801 / 901
PL-390   N/A              N/A            https://www.gbinternational.com.hk/en-en/company/overview            Schoettelkotte opening & reply   402 / 403 / 801 / 901
PL-391   N/A              N/A            https://www.gracobaby.com/en-US                                      Schoettelkotte opening & reply   402 / 403 / 801 / 901
PL-392   N/A              N/A            https://www.gracobaby.com/en-US/about-us                             Schoettelkotte opening & reply   402 / 403 / 801 / 901
PL-393   N/A              N/A            https://www.gracobaby.com/en-US/about-us#awardsSection               Schoettelkotte opening & reply   402 / 403 / 801 / 901
PL-394   N/A              N/A            https://www.gracobaby.com/en-US/about-us#historySection              Schoettelkotte opening & reply   402 / 403 / 801 / 901
PL-395   N/A              N/A            https://www.gracobaby.com/en-US/where-to-buy                         Schoettelkotte opening & reply   402 / 403 / 801 / 901
PL-396   N/A              N/A            https://www.grandviewresearch.com/industry-analysis/baby-car-        Schoettelkotte opening & reply   402 / 403 / 801 / 901
                                         seat-market
PL-397   N/A              N/A            https://www.nhtsa.gov/equipment/car-seats-and-booster-seats          Schoettelkotte opening & reply   402 / 403 / 801 / 901
PL-398   N/A              N/A            https://www.nhtsa.gov/sites/nhtsa.dot.gov/files/documents/carseat-   Schoettelkotte opening & reply   402 / 403 / 801 / 901
                                         recommendations-for-children-by-age-size.pdf
PL-399   N/A              N/A            https://www.safety.com/car-seats                                     Schoettelkotte opening & reply   402 / 403 / 801 / 901
PL-400   N/A              N/A            https://www.statista.com/statistics/1065499/baby-car-seat-market-    Schoettelkotte opening & reply   402 / 403 / 801 / 901
                                         size-us/
PL-401   N/A              N/A            https://www.statista.com/statistics/1065594/baby-car-seat-market-    Schoettelkotte opening & reply   402 / 403 / 801 / 901
                                         size-us-by-distribution-channel/
PL-402   N/A              N/A            https://www.youtube.com/watch?v=feenFIUXstw                          Schoettelkotte opening & reply   402 / 403 / 801 / 901
PL-403   N/A              N/A            https://www.youtube.com/watch?v=N8gklmcwALc                          Schoettelkotte opening & reply   402 / 403 / 801 / 901
PL-404   N/A              N/A            https://www.fda.gov/industry/regulated-products/medical-device-      Schoettelkotte reply             402 / 403 / 801 / 901
                                         overview
PL-405   N/A              N/A            https://www.fda.gov/medical-devices/classify-your-medical-           Schoettelkotte reply             402 / 403 / 801 / 901
                                         device/how-determine-if-your-product-medical-device
PL-406   N/A              N/A            https://www.fda.gov/medical-devices/products-and-medical-            Schoettelkotte reply             402 / 403 / 801 / 901
                                         procedures
PL-407   N/A              N/A            https://www.gracobaby.com/en-US/graco-extend2fit-3in1-car-seat-      Schoettelkotte reply             402 / 403 / 801 / 901
                                         featuring-trueshiel-115934
PL-408   N/A              N/A            https://www.gracobaby.com/en-US/grows4me-8ah300                      Schoettelkotte reply             402 / 403 / 801 / 901
PL-409   N/A              N/A            https://www.gracobaby.com/en-US/slimfit-3in1-car-seat-103539         Schoettelkotte reply             402 / 403 / 801 / 901

PL-410   N/A              N/A            Notice of Subpoena to Third Party Graco Children's Products Inc. Strzelecki 30(b)(6) Ex. 1            NE

PL-411   N/A              N/A            Feature matrix                                                       Strzelecki 30(b)(6) Ex. 14       402 / 403 / 801
PL-412   N/A              N/A            Feature matrix                                                       Strzelecki 30(b)(6) Ex. 15       402 / 403 / 801
PL-413   N/A              N/A            Feature matrix                                                       Strzelecki 30(b)(6) Ex. 16       402 / 403 / 801
PL-414   N/A              N/A            Feature matrix                                                       Strzelecki 30(b)(6) Ex. 17       402 / 403 / 801



                                                                               19
                        Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 21 of 24 PageID #: 10366


Exhibit   Beginning Bates   Ending Bates       Description                                                    Source                           Evenflo Objections
No.       Number            Number
PL-415    N/A               N/A                Feature matrix                                                 Strzelecki 30(b)(6) Ex. 18       402 / 403 / 801
PL-416    N/A               N/A                Finance Data                                                   Strzelecki 30(b)(6) Ex. 19       402 / 403 / 801
PL-417    N/A               N/A                Evenflo’s Response to Interrogatory No. 5, dated May 2, 2019   Supp. Infringement contentions   402 / 403 / 801
PL-418    N/A               N/A                Goodbaby US Holdings Statement of Operations 2017              Delong Ex. 6                     402 / 403 / 801
PL-419    N/A               N/A                Goodbaby US Holdings Statement of Operations 2018              Delong Ex. 8                     402 / 403 / 801
PL-420    N/A               N/A                Declaration of Amy E. Neff in Support of Defendant Goodbaby    Blankenship Ex. 1                402 / 403 / 801
                                               US Holdings, Inc.'s Motion to Dismiss (ECF No. 13)
PL-421    N/A               N/A                Company Scheme dated September 5, 2018                         Mueller Ex. 1, Blankenship Ex. 402 / 403 / 801
                                                                                                              3, Marsilio Ex. 3, Delong Ex. 24

PL-422    N/A               N/A             Evenflo Excel Spreadsheet                                         Roberts Ex. 22                   402 / 403 / 801
PL-423    WL-00000001       WL-00000212     Prosecution History of U.S. Patent No. 7,862,117.                                                  801
PL-424    WL-00000213       WL-00000236     U.S. Patent No. 7,862,117
PL-425    WL-00000237       WL-00000354     Prosecution History of U.S. Patent No. 8,087,725.                                                  801
PL-426    WL-00000355       WL-00000378     U.S. Patent No. 8,087,725
PL-427    WL-00000379       WL-00000586     Prosecution History of U.S. Patent No. 8,123,294.                                                  801
PL-428    WL-00000587       WL-00000600     U.S. Patent No. 8,123,294
PL-429    WL-00010017       WL-00010018     Patent Assignment                                                                                  402 / 403 / 801
PL-430    WL-00010019       WL-00010020     Patent Assignment                                                                                  402 / 403 / 801
PL-431    WL-00010021       WL-00010022     Patent assignment for U.S. 7,862,117 (11/9/18)                                                     402 / 403 / 801
PL-432    WL-00010025       WL-00010026     Patent assignment for U.S. 8,123,294 (1/1/12)                                                      402 / 403 / 801
PL-433    WL-00010029       WL-00010030     Patent assignment for U.S. 8,123,294 (11/19/18)                                                    402 / 403 / 801
PL-434    WL-0025511        WL-0026099      WL-0025511 - WL-0026099.                                                                           402 / 403 / 801
PL-435    WL-0026106        WL-0026114      Project Summary fro Child Restraints dated 1-15-06                                                 402 / 403 / 801
PL-436                                      SnugFit 3-in-1 Car Seat Project Overview Presentation dated                                        402 / 403 / 801
          WL-0027538        WL-0027590      January, 2009
PL-437    WL-0027538                        SnugFit 3-in-1 Car Seat PROJECT OVERVIEW                                                           402 / 403 / 801
PL-438    WL-0034139        WL-0034141, WL- Email dated 2010-11-12 from J. Hutchinson to D. Liang re Sled                                      402 / 403 / 801
                            0034152         test matrix
PL-439                                      Email dated 2010-11-15 from D. Liang to M. Wan et al re Sled test                                  402 / 403 / 801
          WL-0034152        WL-0034154      matrix
PL-440                                      Email dated 2012-10-09 from J. Ingraham to B. Bickley et al re                                     402 / 403 / 801
          WL-0035952        WL-0035957      BO1224 Project Kickoff: Nautilus 2.0 Booster Carseat
PL-441                                      Email dated 2012-10-17 from C. Hartenstine to R. Wang et al re                                     402 / 403 / 801
          WL-0035988        WL-0035990      Nautilus 2.0 and Evenflo Competition
PL-442    WL-0036353        WL-0036359      Graco Nautilus 4.0 Assembly Instruction Engineering Drawings                                       402 / 403 / 801
                                            (WL0036352).
PL-443                                      Email dated 2013-05-08 from E. Chen to K. Mason re Nautilus 2.0                                    402 / 403 / 801
          WL-0036360        WL-0036361



                                                                                   20
                      Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 22 of 24 PageID #: 10367


Exhibit Beginning Bates   Ending Bates   Description                                                         Source   Evenflo Objections
No.     Number            Number
PL-444                                   Genspan Baby Group Convertible Car Seat Mock Shop Results                    402 / 403 / 801
        WL-0036787        WL-0036798     dated April 2013
PL-445                                   Email dated 2014-08-19 from J. Ingraham to C. Hartenstine re                 402 / 403 / 801
        WL-0037251        WL-0037256     CS1140 Revenfer Sample cost
PL-446                                   Email dated 2014-12-01 from C. Hartenstine to R. Wang et al re               402 / 403 / 801
        WL-0037328        WL-0037331     Iron Mountain visit dex 2nd Graco Retractor Latch
PL-447                                   Meeting Invite dated 2015-07-16 to J. Hutchinson re Manufacturer             402 / 403 / 801
        WL-0042916        WL-0042916     Update: Evenflo
PL-448 WL-0045949         WL-0045975     Convertible Car Seat Mock Shop Results_3_2018 Presentation                   402 / 403 / 801
PL-449                                   Email dated 2019-01-24 from K. Mason to C. Hartenstine re                    402 / 403 / 801
        WL-0048333        WL-0048334     Goodbaby Product Update
PL-450                                   Email dated 2008-08-27 from E. Saint to IronMountainsLLC re                  402 / 403 / 801
        WL-0049272        WL-0049272     Evenflo Symphony
PL-451                                   Email dated 2009-03-29 from J. Ingraham to J. Hurchinson et al re            402 / 403 / 801
        WL-0049644        WL-0049650     Car Seat SnugFit 3-in-1 Car Seat
PL-452                                   Email dated 2009-06-16 from J. Chu to J. Hutchinson et al re                 402 / 403 / 801
        WL-0050294        WL-0050297     SnugFit 3-in-1 competitors sample
PL-453                                   Email dated 2010-09-14 from R, Wang to B. Bickley et al re smart             402 / 403 / 801
        WL-0058447        WL-0058450     seat
PL-454 WL-0060023         WL-0060025     Project Avenger All-in-One Car Seat dated Dec. 2012                          402 / 403 / 801
PL-455 WL-0060799         WL-0060801     Exhibit A US 3-in-1 Harness Booster                                          402 / 403 / 801
PL-456                                   Email dated 2015-10-26 from M. Lee to R. Wang et al re WL                    402 / 403 / 801
        WL-0069926        WL-0069931     ODM presentation sample cost-Sequel 65
PL-457                                   Newell Brands On the Go Recline All-in-One Car Seat                          402 / 403 / 801
        WL-0071978        WL-0071983     Presentation dated April 13, 2016
PL-458 WL-0071978                        On the Go Recline                                                            402 / 403 / 801
PL-459                                   Graco Reach 'N Recline 8BD00 Presentation dated December 22,                 402 / 403 / 801
        WL-0073446        WL-0073483     2016
PL-460 WL-0075893         WL-0075897     Newell Brands, Exhibit A for Project Mass 4Ever                              402 / 403 / 801
PL-461 WL-0075911         WL-0075915     Newell Brands, Exhibit A Project Mass 4Ever                                  402 / 403 / 801
PL-462 WL-0075911         WL-0075942     Newell Brands, Exhibit A Project Mass 4Ever                                  402 / 403 / 801
PL-463 WL-0080309         WL-0080311     Newell Brands, Exhibit A for Project Mass No-Rethread                        402 / 403 / 801
PL-464 WL-0080322         WL-0080329     Newell Brands, Exhibit A Project Nautilus Graduate                           402 / 403 / 801
PL-465 WL-0080329         WL-0080333     Newell Brands, Exhibit A for Nautilus Graduate                               402 / 403 / 801
PL-466 WL-0080365         WL-0080374     Newell Brands, Exhibit A Project Graco Car Seat - 2 and 3 Way                402 / 403 / 801
                                         Grow Booster
PL-467   WL-0080374       WL-0080380     Newell Brands, Exhibit A for Graco Car Seat                                  402 / 403 / 801
PL-468   WL-0080383       WL-0080389     Newell Brands, Exhibit A for Graco Car Seat                                  402 / 403 / 801




                                                                              21
                     Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 23 of 24 PageID #: 10368


Exhibit Beginning Bates   Ending Bates   Description                                                         Source                           Evenflo Objections
No.     Number            Number
PL-469                                   Wonderland Graco Business Update Beno Visit to Taipei dated                                          402 / 403 / 801
        WL-0118021        WL-0118022     April 3, 2019
PL-470 WL-0118585         WL-0118588     Newell Brands, Exhibit A                                                                             402 / 403 / 801
PL-471 WL-0118729         WL-0118732     Newell Brands, Exhibit A fro 4Ever SnugLock                                                          402 / 403 / 801
PL-472 WL-0127598         WL-0127607     Wonderland Graco Business Update July 12 2019                                                        402 / 403 / 801
PL-473 WL-0128696         WL-0128723     Car seat drawings                                                                                    402 / 403 / 801
PL-474 WL-0128724         WL-0128726     Agreement between Wonderland TW and Wonderland AG                                                    402 / 403 / 801
PL-475 WL-0129109         WL-0129332     Graco 4Ever User Guide (WL-0129109).                                                                 402 / 403 / 801
PL-476 WL-0129333         WL-0129392     Baby Jogger City View User Guide (WL-0129333).                                                       402 / 403 / 801
PL-477 WL-0129393         WL-0129500     Graco Extend2Fit All in One User Guide (WL-0129393).                                                 402 / 403 / 801
PL-478 WL-0129501         WL-0129612     Graco Grows4Me User Guide (WL-0129501).                                                              402 / 403 / 801
PL-479 WL-0129613         WL-0129724     Graco Milestone User Guide (WL-0129613).                                                             402 / 403 / 801
PL-480 WL-0129789         WL-0129892     Graco Nautilus True Shield User Guide (WL-0129789).                                                  402 / 403 / 801
PL-481 WL-0129893         WL-0130004     Graco SlimFit User Guide (WL-0129893).                                                               402 / 403 / 801
PL-482 WL-0130005         WL-0130064     Graco Smart Seat User Guide (WL-0130005).                                                            402 / 403 / 801
PL-483 WL-0130065         WL-0130212     Graco TrioGrow User Guide (WL-0130065).                                                              402 / 403 / 801
PL-484 WL-0130213         WL-0130213     Wonderland Financial Sheet                                                                           402 / 403 / 801
PL-485 WL-0130214         WL-0130341     Graco 4Ever Extend2Fit User Guide (WL-0130214).                                                      402 / 403 / 801
PL-486 WL-0130342         WL-0130342     Graco Nautilus SnugLock User Guide (WL-130342).                                                      402 / 403 / 801
PL-487                                   U.S. Patent No. 8,905,476                                           Supp. Infringement contentions   402 / 403 / 801
PL-488                                   CN102555856                                                         Supp. Infringement contentions   402 / 403 / 801
PL-489                                   CN103770670                                                         Supp. Infringement contentions   402 / 403 / 801
PL-490                                   U.S. Patent Publication No. 2011/0074193                            Supp. Infringement contentions   402 / 403 / 801
PL-491                                   Chinese Patent Application No. 201736842                            Supp. Infringement contentions   402 / 403 / 801
PL-492                                   CN101311029                                                         Supp. Infringement contentions   402 / 403 / 801
PL-493                                   CN104859496                                                         Supp. Infringement contentions   402 / 403 / 801
PL-494                                   U.S. Patent No. 7,735,921                                           Supp. Infringement contentions   402 / 403 / 801
PL-495                                   U.S. 2019/0176662                                                   Supp. Infringement contentions   402 / 403 / 801
                                                                                                             Ex. A, Ex. B
PL-496                                   https://www.evenflo.com/car-seats/39212236.html?cgid=car-seat       Supp. Infringement contentions   402 / 403 / 801 / 901
                                                                                                             Ex. C
PL-497                                   Defendant Goodbaby US Holdings, Inc.'s Opening Brief in                                              402 / 403 / 801 / NE
                                         Support of Motion to Dismiss (ECF No. 12)
PL-498                                   2019-03-08 Initial Disclosures of Defendant Evenflo Company,                                         402 / 403 / 801
                                         Inc. and Goodbaby US Holdings, Inc. Pursuant to Fed. R. Civ. P.
                                         26(a)(1)
PL-499                                   2019-05-02 Defendant Evenflo Company, Inc.'s Responses to                                            402 / 403 / 801
                                         Plaintiff's First Set of Requests for the Production of Documents
                                         (Nos. 1-42)



                                                                               22
                     Case 1:18-cv-01990-RGA Document 154-7 Filed 01/12/21 Page 24 of 24 PageID #: 10369


Exhibit Beginning Bates   Ending Bates   Description                                                           Source   Evenflo Objections
No.     Number            Number
PL-500                                   2020-02-04 Defendant Evenflo Company, Inc's Responses to                       402 / 403 / 801
                                         Plaintiff's Secons Set of Requests for the Production of Documents
                                         (Nos. 43-51)
PL-501                                   2020-02-04 Defendant Evenflo Company, Inc's Objections and                     402 / 403 / 801
                                         Responses to Plaintiff's Second Set of Interrogatories (Nos. 19-24)

PL-502                                   Answer and Affirmative Defenses of Defendant Evenflo Company                   402 / 403 / 801 / NE
                                         Inc. to Second Amended Complaint (ECF No. 54)
PL-503                                   Email from J. Mueller to S. Kabakoff dated 2019-06-27 re                       402 / 403 / 801
                                         Wonderland v. Evenflo - Additional Discovery Issues
PL-504                                   Email dated 2020-3-6 from J. Mueller to S. Kabakoff          Delong Ex. 25     402 / 403 / 801
PL-505   EVE7585          EVE7600                                                                                       402 / 403 / 801
PL-506   EVE192659        EVE192661                                                                                     402 / 403 / 801
PL-507                                   https://bestcarseathub.com/best-top-rated-car-seats/                           402 / 403 / 801 / 901
PL-508                                   https://mommyhood101.com/best-convertible-car-seats                            402 / 403 / 801 / 901
PL-509                                   https://www.evenflo.com/car-seats/accessories/                                 402 / 403 / 801 / 901
PL-510                                   https://parentingpod.com/best-safest-convertible-car-seats/                    402 / 403 / 801 / 901
PL-511                                   https://csftl.org/evenflo-everystage-review/                                   402 / 403 / 801 / 901
PL-512                                   https://www.babylist.com/hello-baby/best-convertible-car-seats                 402 / 403 / 801 / 901




                                                                                23
